DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reasons:
(a)  Claim 4 recites the limitation "said folded end portion " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
(b)  Claim 5 recites the limitation "said end portion " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neoflam (KR 101596210). Neoflam teaches a removable handle 10, particularly for cooking containers 2 for food, comprising a base portion 3 adapted to be fixed immovably to a wall of a cooking vessel and comprising a coupling body 30 (figure 4), a handle portion 20 adapted to be detachably fixed to said base portion (figures 3 and 4) and comprising a coupling cavity (figure 5) configured to receive said coupling body 30 of said base portion 3, said coupling body 30 being insertable in said coupling cavity (figure 5) along a main coupling direction (approximately horizontally) and a locking and unlocking lever 70, 40 which can be activated to lock and unlock said coupling body (figure 5) inside said coupling cavity, characterized in that said locking and unlocking lever 70, 40 is hinged to said handle portion (70 is hinged to handle portion; figure 7), around a rotation axis substantially parallel to said main coupling direction (approximately horizontally extending), said locking and unlocking lever 40, 70 comprising at least a first relief 42, said coupling body 30 comprising at least a second relief 53 configured to engage with said first relief (figure 5) of said locking and unlocking lever 40, 70, said locking and unlocking lever 40, 70 rotatable about said rotation axis (70 rotates about an axis, as shown in figure 7) between a locking position in which said first relief (43) of said locking and unlocking lever holds said second relief 53 of said coupling body so that said coupling body is locked inside said coupling cavity (figure 5) and an unlocking position in which said first relief 42 and said second relief 53 are not mutually engaged so that said coupling body is free to move with respect to said coupling cavity (figure 5), said locking and unlocking lever 40, 70 comprising an elastically deformable portion (of 30) configured to snap engage a corresponding rigid portion (shown adjacent lead line 40) of said handle portion when said locking and unlocking lever is in said locking position (figure 5).

Regarding claim 3, the elastically deformable portion of 30 and said rigid portion (shown adjacent lead line 40) both extend along a mostly longitudinal development direction (approximately horizontally), parallel to the longitudinal development direction of said handle portion (approximately horizontal).

Regarding claim 10, the locking and unlocking lever 40, 70 is in said locking position (figure 5), said at least one first relief 42 has a first face abutting against a corresponding second face of said second relief 53, and said first face and said second face being are inclined with respect to said main coupling direction (figure 4).

Allowable Subject Matter
Claims 2 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the detachable handle structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736